Citation Nr: 1617161	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for a heart condition, claimed as ischemic heart disease.

4.  Entitlement to service connection for soft tissue sarcoma.  

5.  Entitlement to service connection for residuals of mole removal from back.

6.  Entitlement to service connection for locked jaw due to broken right jawbone.

7.  Entitlement to an increased disability evaluation for chloracne, currently rated as 30 percent disabling.  

8.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar strain with intervertebral disc syndrome and degenerative disc disease.  

9.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  

10.  Entitlement to a temporary total rating beyond June 1, 2012, for lumbar surgery performed on April 20, 2012 pursuant to 38 C.F.R. § 4.30.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1970 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

During the course of the appeal, the Veteran appeared at a hearing before a local hearing officer in November 2013 and at a hearing before the undersigned Veterans Law Judge in January 2015.  Transcripts of the hearings are of record.  

As to the issue of service connection for left ear hearing loss, this matter was previously denied by the RO in a prior rating determination and became final.  The Board, regardless of the RO's actions, is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as such on the title page of this decision.

The issues of entitlement to service connection for coronary artery disease; soft tissue sarcoma; residuals of mole removal from back; and a locked jaw due to broken right jawbone, along with the issues of an increased disability evaluation for chloracne, currently rated as 30 percent disabling; an initial disability evaluation in excess of 20 percent for lumbar strain with intervertebral disc syndrome and degenerative disc disease, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center.


FINDINGS OF FACT

1. The RO denied service connection for left ear hearing loss in May 2001.  The Veteran was notified of this decision later that month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final  

2.  Evidence received since the denial of service connection for left ear hearing loss raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to acoustic trauma in service. 

4.  The Veteran has provided credible lay evidence of continuity of left ear hearing loss symptoms in service and since service.

5.  The Veteran's left ear hearing loss had its onset in service. 

6.  The Veteran's April 20, 2012 low back surgery did not necessitate convalescence beyond May 31, 2012. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left ear hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West  2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3.  The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence for low back surgery beyond May 31, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection  between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch  v. Principi, 15 Vet App 362(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance  "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated  through such notice and assistance).  In view of the Board's favorable decision on this claim as it relates to the issues of whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss and the actual grant of service connection for left ear hearing loss, further assistance is not required to substantiate that element of the claims. 

As it relates to the claim of a temporary total disability evaluation extension for April 2012 low back surgery, the RO, in a January 2011 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim as well as what information and evidence had to be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence, including VA treatment records, private treatment records, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As will be discussed below, treatment records relating to the surgery and a subsequent letter from the Veteran's treating physician have been associated with the record.  The Veteran was also given the opportunity to obtain additional records from the physician and has not done so.  As such, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West  2014); 38 C.F.R. § 3.156 (2015).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2015).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant  did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 2006).

In order to be "new and material" evidence, the evidence  must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the  original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

As it relates to the left ear, the RO, in May 2001, denied service connection for left ear hearing loss on the basis that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing.  The RO indicated that the rule regarding benefit of reasonable doubt did not apply because the preponderance of the evidence was unfavorable.  As indicated above, the Veteran was notified of this decision that same month and did not appeal.  

In August 2011, the Veteran requested service connection for left ear hearing loss.  In conjunction with his claim, the Veteran was afforded a VA examination in September 2011.  Audiological testing performed at that time revealed decibel level readings of 25, 30, 40, 45, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was noted to have speech discrimination of 100 percent in the left ear.  The examiner rendered a diagnosis of left ear sensorineural hearing loss.  The examiner reported that the claims folder had been reviewed.  The examiner indicated that the Veteran's hearing loss was at least as likely as not related to his noise exposure in service.  

An additional VA examination was performed in February 2012.  Audiological testing performed at that time revealed decibel level readings of 20, 20, 35, 50, and 65 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination was 88 percent in the left ear.  The examiner rendered a diagnosis of sensorineural hearing loss.

The examiner noted that the entrance audiogram obtained in September 1969 suggested hearing within normal limits for the left ear and that the separation audiogram obtained in July 1977 suggested hearing within normal limits for the left ear.  She observed that there were no significant changes in hearing thresholds between enlistment and separation in the left ear.  She noted that current literature supported that hearing loss due to acoustic trauma/noise exposure occurred at the time of hazardous noise and that a noise induced hearing loss did not occur in that ear while on active duty.  She stated that the current hearing loss in the Veteran's left ear occurred after his military service.  She opined that after review of service medical records, personal interview, and audiometric testing, it was her opinion that the Veteran's left ear hearing loss was less likely than not a result of noise exposure during military service.  She noted that the Veteran reported military noise exposure due to jet engines, buses, and airplanes with the intermittent use of hearing protection devices and that he denied occupational and recreational noise exposure. 

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for left ear hearing loss.  The basis for the prior denial was that the Veteran did not have hearing loss for VA rating purposes.  Subsequent to the prior denial, VA examinations have revealed that the Veteran has a current left ear hearing loss for VA rating purposes.  The Veteran has also submitted statements and testified as to his noise exposure in service and the VA examiners have rendered opinions both in favor and against the current hearing loss being related to service.  

The above evidence relates to previously unestablished elements of the claim, which were not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for left ear hearing loss is reopened.

As the claim for service connection for left ear hearing loss has been reopened, the Board will now address the issue of service connection left ear hearing loss on a de novo basis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West  2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App.  247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604(Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic  disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is  required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient  evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21  Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed.  Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on  that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462(2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186(1997) ("a layperson is generally not capable of opining on matters requiring  medical knowledge"). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the  medical condition, (2) the layperson is reporting a  contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581  F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran contends that his current left ear hearing loss is due to noise exposure during service.  He maintains that he was exposed to acoustic trauma when performing his duties as a forklift operator at various Air Force Bases, with exposure to heavy machinery noise, a loud environment when working, and jet engine noise.  He maintains they were only afforded limited hearing protection.  

At the time of the Veteran's September 1977 service separation examination, decibel level readings of 10, 10, 15, 15, and 15 were reported at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of an April 1999 VA audiological evaluation, the Veteran had decibel level readings of 5, 5, 5, 20, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent.  At the time of a December 2000 VA audiological evaluation, the Veteran was reported to have decibel level readings of 5, 10, 5, 20, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, with speech recognition of 96 percent.  

At his November 2013 RO hearing, the Veteran testified as to the noise that he was exposed to while performing his duties in service and also indicated that he had little to no noise exposure following service.  At his November 2015 hearing, the Veteran testified that he had had problems with his hearing in both ears since service, worse on the right.  He also testified that his left ear hearing loss had become progressively worse over time.  

As to left ear hearing loss, as noted above, exposure to in-service acoustic trauma has been shown. 

The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his in service duties. 

With regard to the various opinions expressed above, the Board finds that they are at least in equipoise as to relationship between the Veteran's current sensorineural  hearing loss and in-service noise exposure.  Moreover, the February 2012 VA, while noting that the Veteran's left ear hearing loss more likely than not started after service, acknowledged that the Veteran was exposed to acoustic trauma in service.  As such, the medical opinions are at least in equipoise as to whether the Veteran's current left ear hearing loss had its onset in service. 

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, continuous hearing problems since service, medical nexus opinions that are in equipoise as to the relationship between the Veteran's current left ear hearing  loss and service, and that the Veteran currently has left ear sensorineural hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the  Board finds that service connection for left ear hearing  loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Temporary Total Rating Extension

The Veteran underwent surgery on his low back on April 20, 2012.  Following the surgery, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective from April 20, 2012 to June 1, 2012.  See May 2013 rating decision.  The Veteran requested an extension of the temporary total rating assigned for the April 2012 surgery, stating that he was entitled to at least three months of 100 percent temporary rating.  

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as 'the act of regaining or returning toward a normal or healthy state.'  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430  .

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current June 1, 2012 termination date.

The Veteran underwent a minimally invasive left L4-5 hemilaminectomy bilateral subliminar decompression discectomy L4-5 on April 20, 2012.  

In a May 14, 2012 note, the Veteran's treating physician, R. J., M.D., indicated that the Veteran was a patient of his under his neurosurgical care.  He noted that the Veteran recently underwent extensive lumbar spine surgery in April 2012.  He stated that it was his professional opinion as a neurosurgeon that the Veteran be put on permanent disability due to the heavy physical nature of his job.  He stated that he did not feel that it would be in the Veteran's best interest to continue to lift over 35 pounds, or climb stairs or ladders repeatedly. 

No additional follow-up treatment records have been associated with the record.  

At the time of the Veteran's November 2013 hearing, the Veteran indicated that he was going to request that his treating physician provide a statement as to how long he was actually on convalescent leave following the surgery.  The Veteran stated that he thought it was about three months before he actually returned to work and then he started working one to two days per week but his condition became worse.  

Subsequent to the hearing, no additional treatment records relating to the surgery or post-surgery follow-up were received.  

At his November 2015 hearing, the Veteran testified that he was not allowed to return to work for four months following the surgery.  He stated that he was placed on pain patches following the surgery and that he could not perform his duties as a certifier of aircraft ground equipment.  He indicated that he was able to return to work approximately four months after the surgery but no earlier.  

While the Veteran has reported that he was not able to return to work for four months following the surgery and that he only returned to work following release from his physician, there are no records to that effect in the current record.  At his 2013 hearing, the Veteran specifically indicated that he would attempt to obtain such documentation.  No additional treatment records relating to the post-operative recovery period were added to the record.  

While the Board notes that the Veteran's surgeon provided a note in May 2012 which indicated that the Veteran should be put on permanent disability due to the heavy physical nature of his job, he did not indicate that the Veteran's surgery necessitated additional convalescence.    

The assignment of a convalescent rating, to include the extension of the rating period, is determined by the conditions resulting from the surgery, as set out under 38 C.F.R. § 4.30(b) and as discussed above.  The Veteran has not met the criteria set forth above to warrant an additional period of convalescence.  The evidence demonstrates that lumbar spine surgery performed on April 20, 2012 did not necessitate a period of convalescence beyond June 1, 2012 as there is no indication from private or VA treatment records, or the Veteran, that the lumbar strain disability required bed rest, therapeutic immobilization of the back, application of a body cast, the necessity for use of a wheelchair or crutches (regular weight-bearing prohibited), or necessitated house confinement.

For these reasons, the Board finds that the conditions specified for extension of the temporary total rating beyond June 1, 2012 are not met, and the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.  

An extended temporary total rating based on a period of convalescence after surgery for the service-connected low back disability beyond May 31, 2012, is denied.


	(CONTINUED ON NEXT PAGE)




REMAND

As it relates to the claims for increased evaluations for chloracne and lumbar strain with intervertebral disc syndrome and degenerative disc disease, the Veteran indicated that last VA examination he had been afforded for either disability was in 2012.  He also testified that the symptoms associated with each of these disorders had increased in severity since the last VA examination.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim of service connection for residuals of a broken jaw, the Veteran has reported on numerous occasions that his current jaw problems are a result of having had his wisdom teeth removed in service. He maintains that during the procedure his jaw locked in place and that he has had problems with his jaw since that time.  To date, the Veteran has not been afforded a VA dental examination to determine the etiology of any current jaw disorder.  Both the Veteran and his representative have indicated a willingness to report for such an examination if one is scheduled.  

As to the Veteran's claims for service connection for a heart condition, claimed as ischemic heart disease, and soft tissue sarcoma, the Veteran maintains that these conditions arise as a result of exposure to chemicals in service while at Ellsworth AFB.  In support of his claim, the Veteran has submitted numerous articles noting certain pollutants/chemicals were present at Ellsworth AFB.  The Board further observes that service connection is currently in effect for chloracne, which has been linked to Agent Orange exposure.  The Veteran has not been afforded a VA examination as it relates to either of these issues.  Given the foregoing, the Veteran should be afforded VA examinations to determine the presence of any heart disease and soft tissue sarcoma, and their relationship, if any, to his period of service, to include possible inservice chemical exposure.  

As it relates to service connection for mole residuals, the Veteran had a mole removed in service in 1970.  At his November 2015 hearing, the Veteran testified as to having had numerous moles removed from his back which have caused scars on his back.  He maintains that the subsequent moles and scars resulting from their removal are related to his period of service, to include the inservice mole removal.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current mole removals and their residuals, to include scarring.  As the Veteran had a mole removed in service, he should be afforded a VA examination to determine the nature and etiology of any current moles and/or their residuals and their relationship, if any, to his period, to include the mole which was removed in service.  

The TDIU is inextricably intertwined with all the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

The Board acknowledges that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Nonetheless, the record is not clear regarding the Veteran's level of education, special training, or work history.  Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  In order to assist the Board in adjudicating this claim, a VA examination should be obtained on remand to assist in determining whether the Veteran's service-connected disabilities impact his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current heart disease, also claimed as ischemic heart disease.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions:  Does the Veteran currently have any heart disease?  If so, list all current diagnoses and indicate whether it is at least as likely as not (50 percent probability or greater) that any current heart disease is related to his period of service, to include as a result of any pollutants/chemicals to which the Veteran may have been exposed to, including his period of service while stationed at Ellsworth Air Force Base? 

Complete rationale for all opinions must be provided.  

2.  Schedule the Veteran for a VA skin examination to determine the etiology of any soft tissue sarcoma, if found; the etiology of any current moles and/or residuals thereof, to include scars resulting from their removal; and the current severity of the service-connected chloracne.  All indicated test and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her report. 

With regard to the soft tissue sarcoma, the examiner is to indicate whether the Veteran currently has a soft tissue sarcoma.  If soft tissue sarcoma is found to be present, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to service, to include exposure to chemicals/pollutants while in service, including his period of service at Ellworths AFB?   

As to any current moles and/or residuals thereof, to include scars, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current moles, and/or residuals thereof, are related to the Veteran's period of service, to include being related to the mole which was removed from the Veteran's back while he was in service.  

As to the Veteran's chloracne, the examiner must provide a detailed review of the Veteran's history, complaints, and the nature and extent of the service-connected chloracne.  The examiner should provide and assessment of the severity of the service-connected chloracne, to include the characteristics of disfigurement which may be present.

Complete rationale for all opinions must be provided.  

3.  The Veteran should be afforded a VA examination of the spine to assess the current orthopedic and neurological manifestations of his lumbar spine disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review.  

The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease, if present, has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state.

The examiner should also discuss the functional and occupational impact of the Veteran's service-connected low back disorder.  

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current jaw disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review and examiner should note such review in his/her report.  

The examiner should render the following opinions:  Does the Veteran current have a jaw disorder?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current jaw disorder is related to his period of service, to include any dental work which the Veteran may have had performed in service?

5.  Then, afford the Veteran an appropriate VA examination and opinion regarding the Veteran's employability.  The examiner should obtain from the Veteran full and current employment history and provide an opinion as to the functional and occupational effect of the Veteran's service-connected disabilities.  The examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment.

6.  Thereafter, readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


